Citation Nr: 0214747	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from December 1945 to June 
1949 and from September 1950 to May 1951.  The veteran also 
served in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA), 
Regional Office (RO).

On substantive appeal, the veteran indicated that he wanted 
to appear at a Travel Board hearing.  In May 2001, he 
indicated that instead of appearing at a Travel Board hearing 
he wanted a hearing held before a hearing officer.  38 C.F.R. 
§ 20.704(e) (2002).  A February 2002 Report of Contact 
records that the veteran withdrew the hearing request.  Thus, 
no action in this regard is warranted.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran's prostate cancer has not been shown to have 
had its onset in service, nor to be related to active 
service, to include ionizing radiation exposure.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may in-service occurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.311 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)); 67 
Fed. Reg. 3,612, 3,616 (Mar. 26, 2002) (to be codified at 
38 C.F.R. § 3.309(d).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In evaluating this appeal, the Board finds that the RO has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  Rating decisions, a statement of the 
case, supplemental statements of the case, and VA letters to 
the veteran, apprised him of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claim.  Specifically, in compliance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the March 3, 
2001, supplemental statement of the case apprised the veteran 
of the development the VA would attempt to perform, and the 
evidence the veteran needed to provide.  The correspondence 
reflects that the veteran's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  The veteran has not identified the 
existence of any evidence which has not been obtained and 
incorporated into the claims file.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran of the information and evidence necessary to 
substantiate his claim.

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.309(d) were amended.  The amendments became 
effective March 26, 2002.  67 Fed. Reg. 3,612 3,616 (March 
26, 2002) (to be codified at 38 C.F.R. § 3.309(d)).  The 
amendment added additional specified cancers to the list of 
diseases which may be presumptively service connected and 
amended the definition of the term "radiation-risk 
activity" to include a veterans presence at certain other 
locations.  However, as discussed below, prostate cancer is 
not a disease specified under the provisions of 3.309(d), and 
in January 2002, the veteran furnished to the RO a copy of 
the new regulations.  Thus, no additional action in this 
regard is needed.  Additional development is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and it appears that all 
such evidence has been obtained and associated with the 
claims folder.  The evidence includes the veteran's service 
records, VA and private medical reports, Social Security 
Administration (SSA) records, reports from the Defense 
Nuclear Agency, a report from the Under Secretary of Health, 
and report from the Under Secretary of Benefits.  The veteran 
has not identified any outstanding evidence which could be 
used to support the issue on appeal.  The Board also notes 
that the veteran has been informed of his right to have a 
hearing in association with his appeal.  As noted in the 
introduction section, he canceled his hearing request in 
February 2002.  Accordingly, the Board is of the opinion that 
VA has met its duty to assist the veteran in the development 
of this appeal and there is no need for further development.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks service connection for prostate cancer.  
For veterans who were exposed to radiation during service, VA 
law and regulations provide that service connection for a 
disease or disorder which is claimed to be attributable to 
ionizing radiation exposure during service may be established 
in one of three different ways.  First, under 38 U.S.C.A. 
§ 1112(c) there are several types of cancer which can be 
presumptively service connected.  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected if certain conditions specified in 
the regulation have been met.  Third, service connection can 
be established on a direct basis, by showing that the disease 
was incurred in or aggravated by service.  Stone v. Gober, 14 
Vet. App. 116, 118 (2000); McGuire v. West, 11 Vet. App. 274 
(1998); See Wandel v. West, 11 Vet. App. 200 (1998); Ramey v. 
Brown, 9 Vet. App. 40 (1996), aff'd sub nom Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  However, the benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

After carefully reviewing, analyzing, and weighing the 
evidence of record, the Board finds that service connection 
for prostate cancer, either on a presumptive or a direct 
basis, is not warranted.  The evidence fails to demonstrate 
entitlement on a presumptive basis under either the 
provisions of 38 U.S.C.A. § 1112(c) and 67 Fed. Reg. 3,612 
3,616 (March 26, 2002) (to be codified at 38 C.F.R. 
§ 3.309(d)) or the provisions of 38 C.F.R. § 3.311.  It also 
fails to demonstrate entitlement on a direct basis, as the 
veteran's prostate cancer was neither incurred in nor 
aggravated by active service or any ionizing radiation 
exposure.

38 U.S.C.A. § 1112(c)

As previously noted, service connection can be established on 
a presumptive basis under the provisions of 38 U.S.C.A. 
§ 1112(c) and 67 Fed. Reg. 3,612 3,616 (March 26, 2002) (to 
be codified at 38 C.F.R. § 3.309(d)), where the evidence 
demonstrates that the veteran has one of the listed cancers 
and establishes his participation in a "radiation risk 
activity."  

There are specified types of cancer which are presumptively 
service connected under the provisions of 38 U.S.C.A. § 
1112(c) and its implementing regulation.  The cancers are 
listed as the following:  leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract and bronchiolo-alveolar 
carcinoma.  38 U.S.C.A. § 1112(c)(2). 

For the purposes of this section, the term "urinary tract" 
means the kidneys, renal pelves, ureters, urinary bladder, 
and urethra.  

As noted above, the Secretary has amended 38 C.F.R. 
§ 3.309(d) relating to presumptive diseases attributable to 
radiation risk.  The amendments became effective March 26, 
2002.  67 Fed. Reg. 3,612 3,616 (Mar. 26, 2002) (to be 
codified at 38 C.F.R. § 3.309(d)).  The amendments adds 
cancers of the bone, cancer of the brain, cancer of the 
colon, cancer of the lung, and cancer of the ovary to the 
list of diseases which may be presumptively service 
connected, and amends the definition of the term "radiation-
risk activity" to include the veteran's presence at certain 
other locations.  See 67 Fed. Reg. 3,612 3,616 (March 26, 
2002).

In this case, the criteria to establish service connection 
under the provisions of 38 U.S.C.A. § 1112(c) and 67 Fed. 
Reg. 3,612 3,616 (March 26, 2002) (to be codified at 
38 C.F.R. § 3.309(d)) have not been met.  Although a 
diagnosis of prostate cancer has been made, prostate cancer 
is not one of the specified diseases subject to presumptive 
service connection under Section 1112(c) and its implementing 
regulation.  Stone v. Gober, 14 Vet. App. at 118.  Thus, 
presumptive service connection pursuant to the aforementioned 
provision is not warranted, and no further consideration of 
this matter is needed.  Id.

As an aside, in October 2000 the veteran alleged that his 
cancer initially began in his kidneys and metastasized to his 
prostate.  The objective evidence does not support that 
assertion.  The evidence fails to establish that the veteran 
had or currently has cancer of the kidneys, and the veteran 
is not competent, as a lay person, to render such diagnosis 
and etiologically relate it to his prostate cancer.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, no 
consideration of this matter is warranted.

38 C.F.R. § 3.311(b)

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. 145, 148 (1999); Wandel v. West, 11 Vet. App. 200.  
First, the claimant must establish that the veteran has a 
radiogenic disease.  See 38 C.F.R. § 3.311(b)(2).  This 
disease must manifest within a certain time period.  
38 C.F.R. § 3.311(b)(5).  Once a claimant has established a 
diagnosis of a radiogenic disease within the specified period 
and claims that the disease is related to his radiation 
exposure while in service, VA must then obtain a dose 
assessment.  38 C.F.R. § 3.311(a)(1).  After it is determined 
by the dose assessment that the veteran was exposed to 
radiation, the RO is then required to refer the case to the 
Under Secretary for Benefits for further consideration in 
compliance with 38 C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 
Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  
38 C.F.R. § 3.311(b)(2).

Here, a diagnosis of prostate cancer has been made and 
prostate cancer is a "radiogenic disease."  In July 1996, 
R.M.K., M.D., stated that the veteran was being followed for 
prostate abnormalities and surgical pathology reports dated 
in January 2000 note adenocarcinoma, moderately 
differentiated, right side of the prostate gland, needle 
biopsy, and benign prostatic tissue, left side of prostate 
gland, needle biopsy.  Reports in April 2000 show that the 
veteran underwent a radical retropubic prostatectomy, and 
records from Hackley Hospital reflect from July through 
September 2000, the veteran received radiation treatment for 
recurrent/persistent adenocarcinoma of the prostate, status 
post-radical prostatectomy.  

The veteran was exposed to ionizing radiation during active 
service.  38 C.F.R. § 3.311(a)(4).  The service 
administrative records show the veteran was stationed aboard 
the USS NEVADA from February 2, 1946, through August 29, 
1946, and the USS SAINT PAUL from September 26, 1946 through 
September 5, 1947.  

A Radiation Dose Assessment report initially notes the 
veteran's background information and unit and personal 
activities.  The report shows that Operation CROSSROADS was 
conducted in 1946 at Bikini Atoll Marshall Islands.  It 
consisted of two tests:  Shot ABLE (0900 on 1 July), an 
airdrop that detonated at an altitude of 520 feet, and Shot 
BAKER (0830 on 25 July), an underwater burst.  The report 
also reflects that all CROSSROADS operations were under 
radiological supervision intended to prevent personnel from 
being exposed to more than 0.1 Roentgens per day (R/day), and 
film badges were issued on a daily basis to selected 
individuals performing duties with increased potential for 
exposure.  It then reports that the veteran, a fireman first 
class, was assigned to USS NEVADA (BB 36), reporting aboard 
on 27 February 1946.  NEVADA, which arrived at Bikini Atoll 
on 29 May 1946, was a battleship used as a target vessel 
during both tests.  The NEVADA crew was evacuated to USS 
GEORGE CLYMER (APA 27) prior to each of the two tests.  At 
the time of ABLE and BAKER, the veteran was aboard CLYMER 
approximately 39 kilometers east-northeast and 33 kilometers 
east of the detonations, respectively.  Thereafter, the crew 
was moved to USS CORTLAND (APA 75), a remaned target ship, on 
19 August and departed that day for Kwajalein Atoll.  The 
ship left Kwajalein on 30 August, arriving at San Francisco 
(via Pear Harbor) on 13 September 1946, at which time the 
veteran was detached from the CORTLAND.

After detailing the aforementioned, the report reflects that 
the veteran received no dose from neutron radiation during 
Operation CROSSROADS; .52 rem from exposure aboard the USS 
NEVADA; and .26 rem from exposure aboard USS GEORGE CLYMER 
and USS CORTLAND.  The veteran's external dose assessment was 
0.8 rem gamma and his internal dose assessment was less than 
0.1 rem.

In March 1985, the Department of the Navy reported since film 
badges were not issued to the veteran during CROSSROADS, a 
calculated radiation exposure based on a scientific dose 
reconstruction showed that the veteran had exposure of 1.732 
rem gamma covering the period from July 1, 1946, until 
September 13, 1946, when the veteran returned to the states 
aboard the CORTLAND.  The calculation also covered the 
veteran's exposure while living aboard GEORGE CLYMER, 
CORTLAND, and NEVADA.  It also covered the contribution from 
low-level radiation from lagoon water.  It was reported that 
there was no potential for neutron exposure to personnel at 
CROSSROADS.

On VA examination dated in June 1985, a history of exposure 
to nuclear radiation was noted.

A September 1997 letter from the Defense Special Weapons 
Agency reflects that the veteran's total rem gamma for 
Operation CROSSROADS was 0.8 and that the Department of Navy 
in March 1985 had informed him that his radiological dosage 
for CROSSROADS was 1.732 rem gamma, as his dose had been 
revised to reflect a reevaluation of the radiological 
environments at Bikini Atoll and aboard the vessels he was 
stationed on during CROSSROADS.

In a September 2000 letter, the Defense Threat Production 
Agency reported that the veteran's external dose of .79 rem 
(0.8 rem rounded) had an upper bound of 1.1 rem.  The 
veteran's internal dose to the prostate is 0.0 rem.

As previously noted, it is acknowledged that the veteran has 
radiogenic disease (prostate cancer) and that the veteran was 
exposed to ionizing radiation during active service.  It is 
also acknowledged that the disease manifested more than 5 
years after such exposure.  38 C.F.R. § 3.311(b)(5)(iv). 

In accordance with applicable regulation, the veteran's claim 
was forwarded for review to the Under Secretary for Benefits.  
38 C.F.R. § 3.311(c).  The Under Secretary for Benefits 
requested an advisory opinion from the Under Secretary for 
Health concerning the relationship between the veteran's 
disability and exposure to radiation in service.

In September 2000, the Chief Public Health and Environmental 
Hazards Officer recorded that the Defense Threat Reduction 
Agency estimates that the veteran had been exposed to the 
following doses of ionizing radiation during military 
service:  external neutron - 0.000 rem; external gamma -0.79 
rem (0.8 rem rounded) with an upper bond of 1.1 rem; internal 
dose to the prostate -  0.0 rem [50-year committed dose 
effective dose equivalent less than 0.1 rem].  It was also 
reported that the Committee on Interagency Radiation Research 
and Policy Coordination (CIRRPC) Science Panel Report Number 
6, 1988, does not provide screening doses for prostate 
cancer.  It was noted that the sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established (Health Effects of Exposure to Low Level 
of Ionizing Radiation (BEIR V), pages 316-318; Mettler and 
Upton, Medical Effects of Ionizing Radiation, 2nd edition, 
1995, page 168).  

Upon considering the relative sensitivity of the involved 
tissue, the veteran's gender and pertinent family history, 
age at the time of exposure, time-lapse between exposure and 
onset of the disease, and the extent to which exposure to 
radiation, or other carcinogens, outside of service may have 
contributed to the development of the disease, the Chief 
Public Health and Environmental Hazards Officer opined that 
it is unlikely that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service.  See 
also, VA Memorandum dated September 14, 2000.  

In September 2000, the Under Secretary for Benefits found, as 
a result of the above-discussed opinion, and following review 
of the evidence in its entirety, there is no reasonable 
possibility that the veteran's disability resulted from 
ionizing radiation exposure during military service.  

With respect to this matter, the Board finds that the 
opinions rendered by the Under Secretary for Health and the 
Under Secretary for Benefits are of great probative value.  
The opinions were based upon consideration of the pertinent 
evidence of record in conjunction with the application of 
sound scientific and medical evidence.  The Chief Public 
Health and Environmental Hazards Officer has expert 
knowledge, skill, and experience in determining whether the 
veteran's prostate cancer is related to in-service radiation 
exposure.  Given the aforementioned and the absence of any 
competent evidence to the contrary, the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
service connection for prostate cancer on a presumptive basis 
under 38 C.F.R. § 3.311(b).  Hilkert and Ramey, both supra.


38 U.S.C.A. § 1110

Third, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. §§ 1110, 1131, and 
38 C.F.R. § 3.303.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Hence, service connection may be granted for 
disability resulting from personal injury or disease incurred 
in or aggravated by active service, or service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; Hardin v. West, 11 Vet. App. 74, 
78 (1998); 38 C.F.R. § 3.303.

Service connection for prostate cancer on a direct basis is 
not warranted.  The evidence does not demonstrate that the 
veteran's prostate cancer had its onset in service or is in 
any way related to any event of service, to include ionizing 
radiation exposure.  

As previously noted, a diagnosis of prostate cancer has been 
made and the credible evidence shows that the veteran was 
exposed to ionizing radiation during service.  However, the 
probative and persuasive evidence does not show that the 
veteran's prostate cancer had its onset in service.  The 
service medical records are silent with regard to a diagnosis 
of or treatment for prostate cancer.  The probative and 
persuasive evidence also fails to establish that the 
veteran's prostate cancer is in any way related to any event 
of service.  

While post-service medical reports show a diagnosis of 
prostate cancer, not one of the reports attributes the 
disease to service or any event of service.  On the contrary, 
VA and non-VA treatment reports, to include his SSA reports, 
dated from 1982 through 2000 either do not reference the 
veteran's prostate cancer, or, when prostate cancer is noted, 
do not reference active service.  

In November 2000, K.T., M.D., reported that the veteran had 
been diagnosed with prostate cancer in January 2000, that he 
underwent a radical prostatectomy and bilateral pelvic node 
dissection and then adjuvant radiation therapy.  He also 
reported that the veteran had a more aggressive tumor than 
the average prostate cancer patient.  The physician, however, 
did not attribute the veteran's prostate cancer to active 
service.  

In September 2000, even though the Defense Threat Production 
Agency reported the veteran's external dose of .79 rem (0.8 
rem rounded), with an upper bound of 1.1 rem, it was also 
reported that his internal dose to the prostate was 0.0 rem.  

Moreover, in September 2000, after reviewing a summary of 
pertinent evidence, clinical findings, and dose assessment 
estimates, the Chief Public Health and Environmental Hazards 
Officer opined that it is unlikely that the veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service.  The Under Secretary for Benefits also 
opined there is no reasonable possibility that the veteran's 
current disability was the result of such exposure.

The only evidence attributing the veteran's prostate cancer 
to active service is his own statement.  Without supporting, 
objective medical evidence, the veteran, as a lay person, is 
not competent to etiologically relate his disease to service 
or any event of service.  Thus, the requirements to establish 
service connection on a direct basis have not been met.  

Conclusion

The preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for 
prostate cancer.  The probative and persuasive evidence fails 
to establish service connection either on a presumptive or 
direct basis.  Accordingly, the appeal is denied.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 
3.311 (2001); 67 Fed. Reg. 3,612, 3,616 (Mar. 26, 2002) (to 
be codified at 38 C.F.R. § 3.309(d)).



ORDER

Entitlement to service connection for prostate cancer, 
claimed as due to ionizing radiation is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

